KRUEGER, Judge.
The conviction is for the failure to stop and render aid. The punishment assessed is confinement in the state penitentiary for a term of two years.
The record is before us without a statement of facts or bills of exception. The indictment and all other procedural matters appear to he regular.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.